EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Baca (Reg. No. 60,887) on May 16, 2022.
The application has been amended as follows: 
In the claims:


	13.	(Currently Amended) A secure boot-assisted system, comprising: 
a first device comprising: 
a memory having firmware stored thereon;
a processor; and 
an interface for accessing and controlling the processor; 
a second device operatively coupled to the first device, the second device comprising: 
a persistent memory having stored thereon a program that, when executed by the processor of the first device, is configured to cause the processor to verify security of firmware stored at the program memory of the first device; and 
a trusted sequence circuitry, comprising a logic circuit configured to use the interface to send the program to the first device and initiate execution of the program at the first device, and 4Serial No. 16/364,391 
wherein the logic circuit of the trusted sequence circuitry is configured to hold the first device in a restricted mode of operation while the processor verifies trusted sequence circuitry is configured to control the interface of the first device to prevent at least some functionality of the first device.

	14.	(Currently Amended) The system of claim 13, wherein the logic circuit of the trusted sequence circuitry is configured to assert a signal at a hardware input of the first device responsive to detecting that new firmware is stored at the first device

16.	(Currently Amended) The system of claim 14, wherein the processor of the first device is configured to execute the program responsive to control signals provided by the interface

18.	(Currently Amended) The system of claim [[17]] 13, wherein the firmware comprises operating code, and wherein the program, when executed by the processor, is configured to cause the processor to: 
hash the operating code stored in the 
compare the first digest to a second digest; and 
verify the operating code is secure responsive to a comparison of the first digest and the second digest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov